Citation Nr: 1829649	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  13-34 097A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for retinitis.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joshua Castillo, Counsel


INTRODUCTION

The Veteran had active duty from December 1967 to July 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A November 2013 rating decision increased the Veteran's ratings for peripheral neuropathy of the left and right lower extremities to 10 percent.  However, as such did not constitute a full grant of the benefits sought on appeal, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in June 2018, he withdrew his appeal, and, but extension, his hearing request.


FINDINGS OF FACT

1.  The Veteran had active duty from December 1967 to July 1969.

2.  On June 22, 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, explicitly and unambiguously withdrew all of the issues on appeal with a full understanding of the consequences of such action.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim must be "explicit, unambiguous, and done with a full understanding of the consequences of such action."  DeLisio v. Shinseki, 25 Vet. App.45, 47 (2011).

In a written statement received in June 2018, the Veteran, through his authorized representative withdrew all of the issues on appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


